COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00040-CV


Kingman Holdings, LLC, and Mark            §    From the 431st District Court
DiSanti, Individually and as
Governing Person of Kingman                §    of Denton County (2012-71283-
Holdings, LLC                                   431)
                                           §
v.
                                           §    October 2, 2014

Wells Fargo Bank, N.A.                     §    Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Kingman Holdings, LLC and Mark

DiSanti, Individually and as Governing Person of Kingman Holdings, LLC shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker